t c memo united_states tax_court phyllis j merendino petitioner v commissioner of internal revenue respondent docket no filed date c page hamrick iii for petitioner stephen j neubeck for respondent memorandum findings_of_fact and opinion goeke judge petitioner challenges respondent’s date determination that she is not entitled to equitable relief from joint_and_several_liability under sec_6015 f for 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure petitioner’s taxable_year the issue for decision is whether respondent abused his discretion in denying petitioner such relief we hold that he did not findings_of_fact some of the facts have been stipulated and are so found petitioner resided in aventura florida when she filed the petition at all material times petitioner was and remains married to dr john merendino dr merendino dr merendino’s sale of business in the early 1990s dr merendino established a business directed toward providing rehabilitation to elderly disabled people in nursing homes in while dr merendino was in negotiations to sell his business the u s department of justice justice_department was investigating medicare payments made to dr merendino the justice_department learned of the pending sale and mandated that the sales proceeds be placed in escrow pending the final resolution of the matter on date the justice_department endorsed a settlement agreement authorizing disbursement of the funds all of which were applied to taxes or to settle the civil medicare case ultimately dr merendino did not receive any significant portion of the sale proceeds in cash because the proceeds were held in escrow petitioner’s relationship with dr merendino petitioner and dr merendino the merendinos have been living apart since at least petitioner resided in aventura florida while her husband resided in rockville maryland the merendinos are not legally_separated nor has either filed for divorce in documents petitioner submitted to respondent with her form_8857 request for innocent spouse relief petitioner stated that in the 12-month_period preceding the date she filed her request for innocent spouse relief dr merendino was present at her florida residence for new year’s week and for an unspecified number of other days at the time of her request for equitable relief petitioner stated that she lived with dr merendino during the months of july and august of dr merendino stated in an affidavit that he traveled to florida during that time in an effort to save his marriage the merendinos have a son in his forties who is schizophrenic and requires assisted care and financial support tax_year neither petitioner nor dr merendino each of whom individually had taxable_income for the year timely filed a tax_return for after respondent received information from third-party payors of payments made to petitioner in 2the record is unclear as to exactly when the merendinos began living separately petitioner testified at trial that she and dr merendino have been living apart since however petitioner and dr merendino each stated in affidavits that they have been living apart since when asked at trial dr merendino could not recall exactly how long petitioner has not resided with him respondent contacted the merendinos concerning the filing of a tax_return on date the merendinos executed form_2848 power_of_attorney and declaration of representative appointing robert d grossman jr mr grossman and david a carris to be their representatives for the taxable_period in late date respondent received a form_1040 u s individual_income_tax_return from the merendinos for the taxable_year bearing the apparent signatures of both merendinos and reflecting a joint filing_status on date respondent’s revenue_agent steven swartz mr swartz received a telephone call from mr grossman instructing mr swartz not to process the joint_return as the merendinos were considering refiling a return reflecting a filing_status of married filing separate mfs mr grossman confirmed the communication in a letter dated date on date mr grossman directed respondent through mr swartz to process the received joint_return the tax_shown_on_the_return in the amount of dollar_figure was unpaid on date mr swartz called mr grossman to inquire about the payment of the liability mr grossman informed mr swartz that the merendinos would not be sending a payment on the liability but rather would be seeking a joint offer-in-compromise through respondent’s baltimore office however in a letter dated date mr grossman informed mr swartz petitioner had not signed the joint_return petitioner did not agree to file a joint_return petitioner would likely file an mfs return the merendinos possessed separate returns that they would like to file and respondent should accept the mfs return from petitioner under the equitable relief provisions of sec_6015 mr swartz did not comply with the request to accept the mfs returns because he believed the regulations specifically prohibited him from doing so petitioner’s assets and liabilities petitioner did not provide respondent with any meaningful financial information during the appeals process however mr swartz found that petitioner earned in excess of dollar_figure from stock sales for the years and in addition petitioner owned property in florida that she purchased sec_1_6013-1 income_tax regs provides sec_1_6013-1 joint returns a in general a husband and wife may elect to make a joint_return under sec_6013 even though one of the spouses has no gross_income or deductions for rules for determining whether individuals occupy the status of husband and wife for purposes of filing a joint_return see paragraph a of sec_1_6013-4 for any taxable_year with respect to which a joint_return has been filed separate returns shall not be made by the spouses after the time for filing the return of either has expired for dollar_figure a home in virginia and four rental properties in south florida petitioner’s request for relief under sec_6015 respondent received from petitioner form_8857 request for innocent spouse relief on date in support of petitioner’s request for innocent spouse relief the merendinos each provided respondent with affidavits in which they stated that dr merendino signed petitioner’s name to the joint_return without her knowledge or consent in date dr merendino sent a letter to the appeals officer providing additional background in that letter dr merendino stated that petitioner immediately objected when dr merendino signed her name and contacted an attorney to file her taxes separately dr merendino also stated in the letter that he had received a notice of an overpayment of more than dollar_figure from the internal_revenue_service irs but that those funds were applied to a tax_liability he had other than the appeals officer finding that a joint_return was filed considered relief under sec_6015 and c but determined petitioner was not eligible since the liability involves an unpaid balance or an underpayment and thus relief could only be considered under sec_6015 in making this determination the appeals officer evaluated petitioner’s request under revproc_2000_15 2000_1_cb_447 despite petitioner’s contention that she did not consent to filing the joint_return the appeals officer concluded that petitioner met the seven threshold requirements of revproc_2000_15 sec_4 c b pincite the appeals officer then examined whether petitioner satisfies all three prerequisites for sec_6015 relief provided in revproc_2000_15 sec_4 and concluded that she failed to meet the elements because petitioner was still married to dr merendino and lived with him for some of the preceding months petitioner did not adequately demonstrate that she had no knowledge or reason to know that the tax_liability would not be paid and petitioner did not adequately demonstrate that she would suffer economic hardship if relief were not granted the appeals_office then considered petitioner’s claim for relief under revproc_2000_15 sec_4 2000_1_cb_447 the appeals officer determined that relief should not be granted based on the following factors the merendinos though they maintained different residences were still married and lived together for part of the months prior 4on date the commissioner issued revproc_2003_61 2003_2_cb_296 which supersedes revproc_2000_15 2000_1_cb_447 effective for requests for relief which were filed on or after date and requests for such relief which were pending on and for which no preliminary determination_letter has been issued as of date revproc_2003_61 supra does not apply in this case because respondent issued petitioner a preliminary determination_letter on date to petitioner’s claim for relief petitioner signed the joint tax_return for the taxable_year showing a balance due petitioner was not reasonable in believing that the remaining balance would be paid out of the proceeds from the sale of dr merendino’s business dr merendino never abused petitioner there was no legal_obligation created under a separation agreement or a divorce decree for dr merendino to pay the liability and considering petitioner’s assets and income level petitioner would not suffer economic hardship if relief was not granted taking all these factors into consideration the appeals officer concluded that there were insufficient factors in favor of granting relief petitioner filed a petition with this court on date seeking relief from joint_and_several_liability at the time the joint_return was filed in the amount of unpaid tax was dollar_figure as stated previously petitioner asserts that the amount of the liability allocable to her as shown by her attempt to file a separate_return was dollar_figure petitioner seeks relief only from the tax that is not attributable to her income i petitioner signed the joint_return opinion petitioner originally contended that dr merendino filed the tax_return and forged her signature without her permission according to the merendinos dr merendino signed and filed the return for himself and petitioner while he was in maryland and petitioner was in florida on brief petitioner has abandoned her claim that she did not sign the joint_return and seeks relief from joint_and_several_liability under sec_6015 we must however note the facts in the record that contradict petitioner’s initial version because the diminished credibility of petitioner goes to the merits of the application of sec_6015 petitioner’s initial contention that she did not sign the joint_return and that her husband filed the return in maryland is directly contradicted by the postmark on the return from the town where she lived in florida there is no logical reason for the return to have been in florida other than for petitioner to review and sign it petitioner has not provided any explanation for this inconsistency the record’s direct contradiction of petitioner’s statements strongly diminishes her credibility further even if petitioner did not actually sign the joint_return her own testimony demonstrates that she authorized the filing of the joint_return petitioner admitted that when she called the accountant in baltimore to give the information on what she owed he specifically told her that she and mr merendino were going to file a joint_return and petitioner did not object therefore petitioner’s contention that the return was filed without her permission is also contradicted by her own testimony ii sec_6015 we note this case involves an unpaid tax_liability for the year in issue because this case does not involve a deficiency or understatement petitioner does not qualify for relief under sec_6015 or c see sec_6015 and c 120_tc_137 therefore our review is limited to sec_6015 which permits in certain circumstances relief from joint_and_several_liability for unpaid taxes see 118_tc_494 sec_6015 grants the commissioner discretion to grant equitable relief from tax_liability to a spouse if taking into account all the facts and circumstances it is inequitable to hold the spouse liable for any unpaid tax or any deficiency or any portion of either and relief is not available under sec_6015 or c in order to prevail the taxpayer must demonstrate that the commissioner abused his discretion by acting arbitrarily capriciously clearly unlawfully or without sound basis in fact or law see 118_tc_106 affd 353_f3d_1181 10th cir 114_tc_276 here petitioner bears the burden of proving that respondent abused his discretion in denying her equitable relief under sec_6015 see rule a 119_tc_306 affd 101_fedappx_34 6th cir ogonoski v commissioner tcmemo_2004_52 we have jurisdiction to determine whether equitable relief is available to petitioner for underpayment_of_tax shown on a joint_return ewing v commissioner supra pincite revproc_2000_15 sec_4 2000_1_cb_447 prescribes guidelines or factors that will be considered in determining whether an individual qualifies for equitable relief under sec_6015 this court has upheld the use of the guidelines specified in revproc_2000_15 supra and has analyzed the factors listed therein in reviewing the commissioner's negative determinations under sec_6015 see eg washington v commissioner supra pincite revproc_2000_15 sec_4 2000_1_cb_447 lists seven threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 respondent concedes that petitioner satisfies the threshold conditions in this case as discussed earlier we have found that petitioner did file a joint_return therefore petitioner meets all the threshold requirements under revproc_2000_15 supra once petitioner has satisfied the threshold requirements revproc_2000_15 sec_4 c b pincite provides that in cases where a liability reported on a joint_return is unpaid relief under sec_6015 will ordinarily be granted if three 5respondent continues to contest our jurisdiction to review sec_6015 claims in this case elements are satisfied at the time relief is requested the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date relief was requested at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid and the requesting spouse will suffer economic hardship if relief is not granted relief under revproc_2000_15 sec_4 supra is available only to the extent that the unpaid liability is allocable to the nonrequesting spouse we shall now address each of these factors marital status petitioner is still married to dr merendino although they have no plans to legally separate they have been living apart since at least however petitioner admitted that she and dr merendino lived in the same residence for months during the 12-month_period prior to the date that petitioner filed her request for relief therefore in light of petitioner’s own statements we conclude that the merendinos failed to satisfy the 12-month_period required by revproc_2000_15 sec_4 knowledge or reason to know the relevant knowledge in the case of a reported but unpaid liability is that the tax would not be paid when the return was signed wiest v commissioner tcmemo_2003_91 citing notice_98_61 sec_3 b 1998_2_cb_756 see also revproc_2000_15 sec_4 d c b pincite petitioner contends that she did not know or did not have reason to know that the liability would not be paid petitioner asserted in documentation submitted to the appeals_office that she expected the tax_liability would be paid out of the sale of dr merendino’s business and that although a portion of the outstanding liability was attributable to her dr merendino had always paid the tax_liabilities in previous years and she expected him to do so again for the liability at trial petitioner testified that she believed the funds to pay the tax_liability would come from the sale of dr merendino’s business and from the overpayment of dollar_figure that dr merendino made for a previous year petitioner further stated that she relied on dr merendino to file the return and pay the taxes petitioner’s reasons for believing that the tax_liability would be paid are not credible the return was filed in date it was not reasonable for petitioner to rely on the funds from the sale of dr merendino’s business to pay for the tax_liability by the time the return was filed the settlement of the lawsuits against dr merendino’s business occurred on date petitioner admitted to both mr swartz and this court that she was aware that dr merendino did not receive any significant cash proceeds from the sale of the business petitioner contended at trial that she expected the funds from the overpayment would pay the liability dr merendino stated during the appeals process that he was notified about the overpayment but those funds were never available to him there is evidence that dr merendino told petitioner that he had an overpayment to pay the tax but there is no evidence of when he told her or whether petitioner had reason to believe those funds would be available at the time the return was filed showing the balance due the source of the overpayment was from overpaid federal employment_taxes of a business which was sold years earlier further dr merendino never received a refund from the alleged overpayment we believe that a prudent person would inquire about the details of the overpayment and when it would be paid before relying on the existence of an overpayment to pay a tax_liability that was more than dollar_figure in addition the merendinos’ attorney’s own statements near the time the joint_return was filed indicating that the merendinos wished to negotiate a joint offer-in-compromise diminish the plausibility of petitioner’s vague testimony regarding the expectation of receiving the refund from the overpayment given petitioner’s other misstatements we do not find the expectation of funds from the overpayment to be a credible basis to show that petitioner had reason to believe that the tax would be paid the evidence also points to the conclusion that petitioner actually knew that the liability would not be paid when the return was filed the record demonstrates that petitioner was extremely concerned about the filing of the tax_return and had sought the advice of accountants to file a separate_return the most prominent indicator of petitioner’s knowledge that the liability would not be paid when the return was filed was her own attorney’s statement after the joint_return was filed acting on petitioner’s behalf he informed mr swartz that the merendinos were discussing a joint offer-in-compromise arrangement with the irs in baltimore to pay for the joint liability therefore the circumstances reveal that petitioner was aware of a large tax_liability due and problems associated with the payment of that tax when the return was filed in date we believe any testimony of petitioner to the contrary is based upon misunderstandings as to her knowledge at the time the return was actually filed economic hardship petitioner contends that she will suffer economic hardship if respondent does not grant relief under sec_6015 petitioner cites her age she wa sec_65 at the time she requested relief her inability to work her health problems and the responsibility she has to care for and support her 40-year-old schizophrenic son petitioner has not established that she will suffer economic hardship if relief is not granted respondent repeatedly requested copies of current income information and current financial information petitioner failed to provide this information the record demonstrates that petitioner had income in excess of dollar_figure from stock sales for the years and petitioner contends that she sold the stocks in and to supplement her living_expenses however petitioner’s unfiled separate tax_return reflects income prior to her stock sales in excess of dollar_figure in addition at the time of her request for relief petitioner owned the property that she purchased in florida for dollar_figure petitioner also jointly owned a house in virginia and four rental properties in south florida further the fact that petitioner did not provide any financial information as requested supports a finding that respondent did not abuse his discretion in concluding petitioner would not suffer economic hardship see 123_tc_1 affd 412_f3d_819 7th cir thus petitioner has failed to satisfy each of the three factors under revproc_2000_15 sec_4 and therefore does not qualify for equitable relief under that section where relief is not available under revproc_2000_15 sec_4 then revproc_2000_15 sec_4 2000_1_cb_447 sets forth guidelines or factors that the commissioner will consider in deciding claims for equitable relief under sec_6015 revproc_2000_15 sec_4 c b pincite- sets forth the following positive factors which weigh in favor of granting equitable relief under sec_6015 a marital status the requesting spouse is separated or divorced from the nonrequesting spouse b economic hardship the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted c abuse the requesting spouse was abused by the nonrequesting spouse but such abuse did not amount to duress d no knowledge or reason to know in the case of a liability that was properly reported but not paid the requesting spouse did not know and had no reason to know that the liability would not be paid e nonrequesting spouse's legal_obligation the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability f attributable to nonrequesting spouse the liability for which relief is sought is solely attributable to the nonrequesting spouse revproc_2000_15 sec_4 c b pincite sets forth the following negative factors which weigh against granting equitable relief under sec_6015 a attributable to the requesting spouse the unpaid liability or item giving rise to the deficiency is attributable to the requesting spouse b knowledge or reason to know a requesting spouse knew or had reason to know of the item giving rise to a deficiency or that the reported liability would be unpaid at the time the return was signed this is an extremely strong factor weighing against relief c significant benefit the requesting spouse has significantly benefitted beyond normal support from the unpaid liability or items giving rise to the deficiency d lack of economic hardship the requesting spouse will not experience economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted e noncompliance with federal_income_tax laws the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates f requesting spouse's legal_obligation the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability the above guidelines are not intended to be exhaustive and no single factor is determinative whether equitable relief will be granted in a particular case rather all factors will be considered and weighed appropriately 122_tc_32 revproc_2000_15 sec_4 a positive factors i marital status petitioner and dr merendino lived apart since at least with a few exceptions that disqualified petitioner under the previous sec_4 a given the overall record we view this factor in favor of petitioner ii economic hardship our analysis under revproc_2000_15 sec_4 concluding that petitioner does not satisfy the economic hardship factor remains applicable here and weighs against petitioner iii abuse by nonrequesting spouse there is no evidence in the record that dr merendino abused petitioner thus this is a neutral factor ewing v commissioner t c pincite washington v commissioner t c pincite revproc_2000_15 sec_4 c iv no knowledge or reason to know as addressed previously we are not persuaded that petitioner lacked knowledge or reason to know that any unpaid tax_liability for would not be paid thus we find petitioner has failed to carry her burden and this factor weighs against petitioner v nonrequesting spouse's legal_obligation because petitioner is not separated or divorced from dr merendino this is a neutral factor vi liabilities solely attributable to nonrequesting spouse petitioner seeks relief from paying the amount of tax_liability that is attributable to dr merendino petitioner agrees to pay the tax_liability attributable to her income therefore this factor weighs in favor of petitioner b negative factors i attributable to the requesting spouse the majority of the liability is attributable to dr merendino petitioner seeks relief only from the unpaid tax_liability for that portion of the liability attributable to dr merendino therefore this factor is neutral ii knowledge or reason to know we have concluded above that petitioner should have known the unpaid tax_liability would not be paid thus this factor weighs against granting petitioner equitable relief revproc_2000_15 sec_4 b 2000_1_cb_447 iii significant benefit respondent concedes that petitioner did not significantly benefit from the tax savings iv lack of economic hardship as we noted and have found in our analysis previously discussed petitioner has failed to carry her burden of proving that she will suffer economic hardship if relief is denied consequently this factor weighs against granting petitioner equitable relief v noncompliance with federal_income_tax laws in subsequent years respondent did not determine that this factor is present in the instant case and thus this is a neutral factor see ewing v commissioner t c pincite vi requesting spouse’s legal_obligation the merendinos were married during all relevant times and remain so in addition neither petitioner nor dr merendino had legally assumed sole responsibility to pay unpaid tax_liability at issue therefore this factor is not present in this case and is a neutral factor iii conclusion the testimony in this case is not informative as to what actually led petitioner to sign the joint_return for the tax_year in date understanding the motivation for that decision would have been preferable to petitioner’s mistaken attempt to assert that she never actually signed the return we cannot speculate as to how petitioner was led to sign the return and she has not accurately explained why she did we find as fact that she signed the return and we conclude that petitioner has failed to carry her burden of showing that respondent abused his discretion in denying petitioner equitable relief under sec_6015 with respect to the unpaid tax_liability to reflect the foregoing decision will be entered for respondent
